                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION
                            No. 4:20-CR-88-1FL


UNITED STATES OF AMERICA                         )
                                                 )
      v.                                         )
                                                 )        ORDER
TRAVIS HARVEY,                                   )
                                                 )
      Defendant.                                 )



      This matter is before the court for preliminary examination of the

government’s motion for revocation of Defendant’s supervised release and for hearing

on the government’s oral motion to detain Defendant pursuant to 18 U.S.C. § 3143

and Rule 32.1(a)(6) of the Federal Rules of Criminal Procedure. A hearing was held

in this matter on February 10, 2021, at which Defendant appeared and was

represented by Assistant Federal Defender Kimberly Moore, and the government was

represented by AUSA Brandon Boykin. The matter was continued until February 18,

2021, to give defense counsel additional time to explore the possibility of inpatient

substance use treatment for Defendant.

      When the matter came on for hearing on February 18, 2021, Defendant became

belligerent, asserting that he was being punished twice and was not amenable to

inpatient substance use therapy. He then left the video conference room of the

detention facility in which he is being temporarily housed, thereby absenting himself

from the remainder of the hearing.




           Case 4:20-cr-00088-FL Document 17 Filed 03/05/21 Page 1 of 2
      The court orally stated findings and conclusions, all of which are hereby

incorporated by reference. The court restates in writing the following findings and

conclusions of the court:

      1.      That probable cause exists to believe that Defendant violated the terms

of supervised release by using a controlled substance as alleged in the government’s

motion for revocation filed on January 27, 2021; and

      2.      That Defendant has failed to establish by clear and convincing evidence

that he will not pose a risk of flight or a danger to others if released. The court’s

determination in this regard is based upon the following factors or reasons: the nature

and circumstances of the alleged violations; the lack of a suitable release plan;

Defendant’s criminal history; and any other findings or reasons stated in open court.

      Accordingly, the court hereby ORDERS that Defendant be committed to the

custody of the Attorney General or a designated representative to be detained

pursuant to 18 U.S.C. § 3143(a)(1) pending his revocation hearing.

      This 5th day of March 2021.



                                        __
                                         ___
                                           _ _____
                                                _ _____
                                                     _ ____
                                                         _ __________________
                                                                           ____
                                                                              _
                                        _______________________________________
                                        K
                                        KI MBER
                                        KIMBERLY RLY
                                                   L A. SWANK
                                        United States Magistrate Judge




                                          2

           Case 4:20-cr-00088-FL Document 17 Filed 03/05/21 Page 2 of 2
